Title: From George Washington to John Hancock, 23 October 1789
From: Washington, George
To: Hancock, John

 
          
            Sir,
            Weston [Mass.] October 23d 1789
          
          I have this moment received your Excellen[c]y’s polite letter of today—and have the honor to inform you that in consequence of suggestions made by the Gentlemen from Boston and the Depy Adjut. Genl (whom I met at Worcester this morning) that it would make it more convenient for the troops, many of which lived at a distance from the place of parade, if I should pass through Cambridge at an earlier hour than I intended, I thought it best to alter the time of my arrival at that place, which I had the pleasure to mention to your Excellency in my letter of yesterday—and the alteration which I had made I immediately communicated to you by a letter which the Gentlemen from Boston were so kind as to take charge of—but lest any accident should prevent that letter from getting to your hands, I would here mention that it is my determination to be at Cambridge tomorrow at 10’ o’clock, and from thence proceed to Boston as soon as circumstances will permit—where it is probable I may arrive by 12 o’clock, and will do myself the honor to accept your Excellency’s polite invitation of taking an informal dinner with you. I have the honor to be, Your Excellency’s most Obedt Servt
          
            Go: Washington
          
        